10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT S ary

United States Attorney : 4 |
CHRISTINA MCCALL A ’ .
Assistant United States Attorney Fi i = D

501 I Street, Suite 10-100

 

Sacramento, CA 95814
Telephone: (916) 554-2700 DEC 0 5 2019

Facsimile: (916) 554-2900 CLERK, US mSTRICT COURT

EASTERN DiS Tis» “T OF CALIFORNIA

ey
Attorneys for Plaintiff DERN Beg
United States of America

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

21 9-C(R00216 JAM
UNITED STATES OF AMERICA, CASE NO.

Plaintiff,
ORDER TO SEAL

Vv.
(UNDER SEAL)

TIMOTHY ALLEN HORWATH,

Defendant.

 

 

The Court hereby orders that the Indictment, the Petition of Assistant United States Attorney
Christina McCall to Seal Indictment, and this Order, in the above-referenced case, shall be sealed until

the arrest of the defendant or until further order of the Court.

 

 

Dated: LA SLPF -

 

Wa “ Z, ZY wo
Hon. Edmtnd F. Brennfon-—-—_.
U.S. MAGISTRATE JUDGE :

PETITION TO SEAL INDICTMENT AND
[PROPOSED] ORDER

 

-
